Citation Nr: 1703351	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-34 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for hepatitis C, currently rated at 10 percent.

2. Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs.

A hearing was held in April 2016 in St. Petersburg, Florida before Kathleen K. Gallagher, a Veteran's Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To procure a new VA examination, and to obtain a nexus opinion as to the relationship between hypertension and service-connected PTSD.

At his last VA examination, in June 2013, the Veteran noted to a VA examiner that his hepatitis C was getting worse. He was more tired and fatigued over the years, but did not have any incapacitating episodes related to his condition during the last 12 months. The examiner, having reviewed the Veteran's medical history and the examination results, found that there was "no objective/clinical evidence of a fatigue or malaise disability on today[']s examination." Furthermore, the examiner noted that "the veteran has many exclusionary diagnos[es] that can account for his claimed daily fatigue and malaise symptoms," such as obesity with a body mass index of 39. The examiner concluded that it was less likely than not that the Veteran's daily fatigue and malaise complaint was due solely to his service-connected hepatitis C.

At his April 2016 Board hearing, the Veteran reported that his hepatitis C has worsened since his last VA examination. The Veteran testified that he is still constantly fatigued, and has had five incapacitating episodes within the past 12 months. He becomes emaciated, has lots of nausea and malaise, and is essentially bedridden. Sometimes, the incapacitating episodes can last two weeks. He has also gone through periods of weight loss. The Veteran testified he has had episodes where he has dropped 30 pounds, and has also dropped as much as 10 pounds in a week. 

Moreover, the last VA examination is now almost three years old. In light of the Veteran's testimony, the evidence indicates that the disability has increased in severity since the last examination and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his hepatitis C condition. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Remand is also required to obtain a medical opinion with regards to a nexus between the Veteran's hypertension and his service-connected PTSD. At his Board hearing, the Veteran claimed his hypertension was secondary to his PTSD, which is a new theory of entitlement. Therefore, the Veteran must be scheduled for an examination before the claim can be decided on the merits.

VA treatment records to May 2013 have been associated with the claims file. The RO should attempt to obtain all relevant VA treatment records dated from May 2013 to the present, while the claim is in remand status. Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:
      
1. Obtain VA treatment records from May 2013 to the present.

2. Schedule the Veteran for an appropriate VA examination to determine the current nature of his diagnosed hepatitis C. The reviewer should be given full access to the Veteran's complete VA claims file. The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner should report all pertinent findings. In addition to objective test results, the examiner should fully describe the functional effects caused by the hepatitis C disability. The examiner must also discuss the impact that the Veteran's hepatitis C has on his ability to secure and maintain substantially gainful employment.

3. Schedule the Veteran for an appropriate VA examination to determine the likely etiology of his hypertension. The reviewer must be given full access to the Veteran's complete VA claims file for review. The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is asked to opine whether it is at least as likely as not that hypertension manifested during service, is causally and etiologically related to service, or manifested within a year of service. 

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension were caused or aggravated by his service-connected PTSD. Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary. A report containing unsupported/unexplained conclusions will be returned as inadequate. If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. Then readjudicate the appeal. If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


